504


           OFFICE OF THE ATTORNEY       GENERAL   OF TEXAS
                               AUSTIN




goaorable E. Y. CunnlnghU
countJ Auditor
mvarro county
~orrfaaau, Texas
par Slrr




          Your letter of Jul
or thl8 .d~pmtment on t

  .: ing propo81ti




                            .C.S. providorrthat the County
                            1.00 fn full for hi8 8erviacr8

                           It 8Wllu t0 8tO that io 88llUW-
   ,+,,ing
        t&S 6bove qUe8titXtit f8 ZUK?O88UZ’~ t0 dhW8tine
    'ubethsr the reaordiag ire for puttzsq the Dead of
    rsoord is a part of the 8ervfae the Clerk ir required
    to rwler ror the $1.00 2ee provided in Article 7332,
    or vhether he is entitled to addittonal caapen8etian
    for rcoordlng the deed.”
           Article 7330, Vwn~‘8     Annotated Civil Statut48, pro-
*idea2
                                                                                                                       505




               “m    a      088.8     in VbiOh      b5dD   hWe     bOWi aOld,
        or say be 8016,           for   def8tm      La tba                of t.u.8,  p8yBent
        the      8harfff   ulzing       tba   8uln.    6r 8ny or hi8        8UOO.W
        80P8 in Offi.08,          8kMfi    m&O    a dead W deed8          t0  the
        purohuor OP to any other pbP8QI to vhan the puP-
        Oh88.r    m8J diF.Ct th            deed t0 be tie,         Uld    aaJ 8Wh
        dead   8bll      be bid la any 06urt of lau or equity in
        th18   8tAte     t0 108t      m      aad &WiiIOt     tit&e     ti    thr
        purob8ar       theroot,       8ubjeot     to be lqma6hed oaly            for
        rotual    Sraltd.”

                  Artiola                       7328,   Vernon’8      haoUted            Civil   8thUt.8,     pro-
V1488    iXi     put1

                  n
                                            Whom        the        epwty       lr    bid  off
                                                                                        to tbo
        8ttrt.,*tie'8heriif8h*1r Wk.                                       -        8XOCUtC
                                                                                       8 deed
        to     tha                 u8w
                             fitate,                     IOPM       to be pra86ribsd    DJid fur-
        airbed               by
                       t%m@irOlbP,    the                             8bOUimyl iSi OWh  0aW,
        th.uloUQt  Of -8,     intWW8t,       tj ti   OOlt8
        iOr YhiCh 8Old &    tbr QhPk’8 r-l
                                         088 tot Z’eOW~
        deeds. Ii8 Mll    Oau8e 8UOh dwdr to br PeOOPded
        la tha cocord of doodo by the oopaty slerk In hla
        aounty, 8nd Vhea 80 Pe6OPdUt,  8h811 torvapd  the -
        to the Comptroller.      The c6uQt    Glee    8haJ.l ba al-
        titbd   to a tee 6s maa dollar     i or r8eordl.a~   tta6h
        8UOh f.Od  t0 th0 8-t(l,    t0 bS tuced    08 OthSr    dO8t8.
        . . .

                  &atioa                        9 of hx'tli%la
                                                             73&b,                  ~O%'EOn'8kW0trt.d        felVi1'
8tatUte8,         pl’OVide8                      in PW’t tb8t 1




                  lktiole 7332,                         Veraon’r      Aaamtated          Oivll   Statute8,    pro-
Vldm      la     paPt             I

                     I
                         .        .   .     .




                “Provldrd, that the fee8 bewln provided for
        in oCXU&eCtbllUith ddilLQUOl&tt88 8uit8 8h8al1Cm-
        8titUtr    th  cnrly fees l&W  8hAll be ohW&%d bx rtlld
scmorabl. P. Y. C -1        Ras.4     *


          Bavarro Oouaty has a population OS 51,308 lRhabltaI&t8
loeording t0 the 1940 Federal hU&8U8.  Theofor., the oouaty
cff1a1.18 of 8ald oounty are compen8at.d on an annual ralar
bar18 am required by Artiole 39l.28,Veraon' Annotated Civl3
8tatut.r.
          h 9118V.l't0 yOoUrtJW8tioLk,it 18 OU OpiniOn that
are   the 8tate of Texas 18 the puroha8lng unit the oouaty olerk
i8 entitled to the 41.00 fee a8 luthorl8.d by Artlole 7332, 8upra,
&   the addltlaaal fee of $1.00 for recording the deed u author-
1s.d by Article 7328, 8upr8, to be taxed a8 other oortr in the
Oal.. When the oouaty 18 the puroharing unit, the oounty clerk
would aot be entitled to eny addltlonal oompematlcm for reaord-
lag the deed vhea the raid deed 18 reoorded by the county por-
Oha8ing the real property. Xa other Worda, uhen the Cmmty   i8
the $UPOha8ing u& it,th e4 1 .00
                               i0. lUthor18.d by &tlOl. 73l)p18
the oaly oompennratlonto vhich the county clerk would be legally
entitled.
         ~xt i8 OUT fUFth.l’O@IliOIltbt Vh.ll~      OthWt8Xil%@$
wilt meatloaed la Article T)45b, VePam'8 Annotated Cl~ll 8Ltat-
utel, puroha8er the property aad ha8 the deed reoorded, the ooun-
ty clerk would be eatltled to tho regular reoordiag Se.8 a8 au-
thorlaed by law. Bouevw,    ia oouatior where the county orrf-
Oia18 We coapencated QIIa rabty     ba818, ruoh ie.8 rhea OolloOt-
ld must ba cbpo8it.d ig the  Om~W8’     88-y   had a8 c.qalrod
by the Offloerst 8alary Im.    In Other POti8,  the OOUnty clerk
vccld not be entitled to retain raid foer perccnally ln oountler
s;    the county 0tf16.r. are compuwrted m en aonuel 8alasy
     .
                                          xOlU'8VWy     tillly


                                    ATToMBYoBBBuALoFTBx48




                                                AM.11    Wllliau
                                                        Ae8letant